Title: To Thomas Jefferson from William Small, 2 July 1807
From: Small, William
To: Jefferson, Thomas


                        
                            Sir,
                            Navy Yard July 2nd. 1807
                        
                        Retarded in my general operations by a recent circumstance, And an engine for cutting Male & female screws,
                            on & in tubes, altho near completed, yet is unfinished—The asistance of that instrument would in 20 minuets complete
                            your Telescope, I expect much to your satisfaction.
                        If it is got done to day I will forward by any lod your
                            orders imediately after—The other work haveing been done a few hours after recieving it, there is no other hinderance. I
                            am Sir With perfect consideration, Yours
                        
                            Willm. Small
                     
                        
                    